42 F.3d 1306
The TAHOE SIERRA PRESERVATION COUNCIL, INC., et al.,Plaintiffs-Appellants,v.The TAHOE REGIONAL PLANNING AGENCY, et al., Defendants-Appellees.The TAHOE SIERRA PRESERVATION COUNCIL, INC., et al.,Plaintiffs-Appellants,v.The TAHOE REGIONAL PLANNING AGENCY, et al., Defendants-Appellees.
Nos. 93-15113, 93-15114.
United States Court of Appeals,Ninth Circuit.
Dec. 20, 1994.

1
Before:  NOONAN, and NELSON, Circuit Judges, DAVID ALAN EZRA,* District Judge.

ORDER

2
The opinion filed on August 10, 1994, 34 F.3d 753, is amended as follows:


3
At p. 755, second p, 1.5, insert preceding "As to Sec. 1983 it is established ...", "The section 1983 claim is proper against TRPA.  Lake Country Estates v. Tahoe Regional Planning Agency, 440 U.S. 391, 399 & n. 13, 99 S. Ct. 1171, 1176 & n. 13, 59 L. Ed. 2d 401 (1979)."



*
 The Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation